Citation Nr: 1118128	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  05-31 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder, to include claimed as secondary to a disability of the knees.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel
INTRODUCTION

The Veteran served on active duty from August 1986 to September 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, denying a service connection claim for a low back disorder.   

The Veteran testified before the undersigned Veterans Law Judge at a video conference hearing conducted at the RO in St. Petersburg, Florida in January 2009.  A copy of the hearing transcript is of record.

This case was previously before the Board in March 2009, at which time it was remanded for additional evidentiary development as well as to address due process matters.  As will be further explained herein, a review of the file reflects that there has not been substantial compliance with the actions requested in that remand, requiring another remand.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance  with the terms of a Board's remand directives is required).  In addition, pertinent information was recently added to the file which was not accompanied by a waiver, requiring a remand for review of this evidence by the agency of original jurisdiction.  See 38 C.F.R. §§ 19.37, 20.1304.

Please note the Veteran's recent change of address information, provided for the record in May 2010.  

A service connection claim for duodenal ulcer has been raised by the record (Veteran statement of May 2010), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Veteran is seeking service connection for a low back disability, primarily claimed as secondary to service-connected knee disorders.  Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

This case was previously before the Board in March 2009, at which time the Board requested that a VA examination be conducted and that the following matters be addressed by the examiner:

(a) Whether the Veteran currently has a clinical diagnosis of a low back disorder and if so, whether it is manifested by pathology and/or symptoms other than pain alone;

(b) If a low back disorder is diagnosed, whether it is at least as likely as not (at least a 50 percent probability) that this disorder is: (i) the result of the Veteran's service-connected bilateral knee disorder, to include as due by way of aggravation (i.e., permanently worsened) any low back disorder found on examination (if aggravation is found, the degree of aggravation must be specifically identified); or (ii) otherwise related to service.

The Board requested that a complete rationale for all opinions expressed should be provided.  

A VA examination was conducted in June 2009 and the claims folder was reviewed.  Lumbar strain was diagnosed, but there was no indication of whether this condition was manifested by pain alone or by additional pathology.  The examiner opined that the condition was not caused by military service.  The examiner further indicated that no opinion could be offered addressing a secondary relationship between the claimed back disorder and service-connected knee disorders, because such knowledge is not available in medical literature, there is no consensus expert opinion on the matter, and any opinion offered would be speculative.  The examiner further noted that the Veteran reported having an MRI of the back in 2007 which showed an L4 disc condition/disease, but indicated that the MRI results were not available and could be obtained by the RO if needed.

In a brief presented by the Veteran's representative in April 2011, it was maintained that the June 2009 VA examination was inadequate, and that the actions requested in the March 2009 Board remand were not completed.  The representative specifically mentioned that the all tests deemed necessary were not undertaken, demonstrated by the failure of the VA examiner to obtain MRI studies, in the absence of having a 2007 MRI study (mentioned by the Veteran) for review; and noted that the opinions requested in the March 2009 Board remand were not provided.  The representative further mentioned that the 2007 MRI studies which the Veteran referenced during the 2009 VA examination could have a significant impact on the Veteran's case and should have been obtained.  

The Board agrees that the VA examination conducted in 2009 is inadequate.  Specifically, under Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand order.  The Board further observes that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  Here, the requested opinions were not provided and accordingly, a new VA examination will be requested.

The Board also notes that in April 2009, additional evidence was added to the file consisting of a November 2007 private MRI report which revealed evidence of left neural foraminal herniated disc with annular tears, more prominent when compared to a previous study of February 2004.  Also submitted was a private medical statement of Dr. A. dated in September 2004 (this was previously submitted for the record).  Dr. A. opined that long-term altered gait caused by bilateral knee injuries could be a factor in the Veteran's low back pain and disc injuries, and mentioned that a change in gait while favoring the knees to reduce knee pain, could over time, cause lumbar spine dysfunction/pain that could lead to disc problems.  

The Board notes that this evidence as relates to the 2007 MRI report, is clearly pertinent to the claim, was added to the record after the issuance of the February 2010 supplemental statement of the case (SSOC) and was not accompanied by a waiver.  Applicable VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction for review and preparation of another SSOC unless this procedural right is waived in writing by the appellant.  38 C.F.R. §§ 19.37, 20.1304 (2010).  As this case is being remanded for other reasons, the RO will have an opportunity to readjudicate the claim with the benefit of consideration of all of the evidence added to the file since the SSOC issued in February 2010, to include the aforementioned evidence.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran shall be afforded an opportunity to submit or identify any additional evidence relevant to her service connection claim for low back disorder.  

With appropriate authorization from the Veteran, obtain and associate with the claims file any additional private treatment records pertinent to the Veteran's claim.  Should any records identified by the Veteran be unavailable, this fact should be annotated for the file, as well as efforts to obtain such evidence, and the Veteran should be notified of the unavailability of the evidence.

2.  The RO/AMC shall schedule the Veteran for a VA examination to ascertain the nature and etiology of her claimed low back disorder, to include whether the any such disorder is secondarily related to a service-connected bilateral knee disorder.  It is requested that if possible, this examination be conducted by an examiner who has not previously conducted a VA examination of this Veteran. 

The claims file and a copy of this Remand must be made available to the examiner, and the examiner should indicate in the report that the claims file was reviewed.  All tests that are deemed necessary by the examiner should be ordered, to include obtaining X-ray films and MRI studies, if warranted. 

Following a review of the claims file and examination of the Veteran, the examiner is asked to address the following:

(a) Whether the Veteran currently has a clinical diagnosis of a low back disorder and if so, whether it is manifested by pathology and/or symptoms other than pain alone - identifying any such additional pathology (in the event that lumbar strain is again diagnosed, indicate whether this condition is manifested by pain alone or by additional pathology - with identification of such pathology);

(b) If a low back disorder is diagnosed, the examiner is requested to address whether this condition is at least as likely as not (at least a 50 percent probability), caused by service-connected knee disorders.  The examiner is also requested to discuss whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's service-connected knee disabilities, aggravated (i.e., permanently worsened) any low back disorder(s) found on examination, with reference to evidence/findings supporting the conclusion.  If aggravation is found, the degree of aggravation should be identified, to the extent possible.

The basis for all opinions expressed should be discussed for the record.  It would be helpful if the examiner, in expressing his or her opinion, would use the language "likely," "unlikely" or "at least as likely as not."  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation. 

A complete rationale for all opinions expressed should be provided.  It is requested that the examiner discuss the pertinent prior medical evidence, to include the September 2004 opinion of Dr. A. and the findings made upon MRI studies of November 2007, and reconcile any contradictory evidence.

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.  If the appeal is returned to Board without compliance of the remand directives by the RO/AMC, or the RO otherwise having jurisdiction of the claims file, another remand could possibly result.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  The RO/AMC will then readjudicate the Veteran's service connection claim for a low back disorder (primarily claimed as secondary to a service-connected bilateral knee disorder), to include consideration of any additional evidence obtained as a result of this Remand.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



